

U.S. AUTO PARTS NETWORK, INC.
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT


This PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated
as of January __, 2016(the “Effective Date”), is between U.S. Auto Parts
Network, Inc., a Delaware corporation (the “Company”), and [
                    ] (“Participant”). This Stock Award is granted under the
U.S. Auto Parts Network, Inc. 2007 Omnibus Incentive Plan (the “Plan”) and is
subject to the terms of that Plan. This Agreement represents the Company’s
unfunded and unsecured promise to issue common stock of the Company, $0.001 par
value (“Common Stock”), at a future date, subject to the terms of this Agreement
and the Plan.
1. Award. The Company hereby grants Participant, subject to the terms and
conditions of this Agreement and the Plan, a stock award (the “Stock Award”) in
the form of [________] Performance Restricted Stock Units with respect to a
maximum of [             ] shares (the “Shares”) of Common Stock subject to the
Company’s achievement of the performance objectives set forth on Exhibit A for
the performance period ended December 31, 2016. The Stock Award represents the
right to receive the Shares only when, and with respect to the number of Shares
to which, the Stock Award has vested (the “Vested Shares”). The Stock Award is
subject to the terms and conditions set forth in this Agreement and in the Plan.
A copy of the Plan will be furnished upon request of Participant.
2. Vesting. Subject to the terms and conditions of this Agreement and the Plan,
the Stock Award shall vest and be converted into an equivalent number of Vested
Shares as follows:
(a) The Performance Restricted Stock Units will convert into Vested Shares
subject to the Company’s achievement of the performance objectives set forth on
Exhibit A for the performance period ended December 31, 2016, and subject
further to Participant’s Service through the Determination Date (as defined
below). Such conversion will take place on the date in 2017 that the Committee
determines and certifies whether such performance objectives have been achieved,
provided that such date may not be later than March 15, 2017 (the “Determination
Date”). The number of Performance Restricted Stock Units (disregarding any
fractional Units) which shall vest on the Determination Date shall be determined
by the Committee based upon the extent to which the performance objectives set
forth on Exhibit A are met. If the minimum performance objectives are not met,
the Stock Award shall not vest and no Shares will be issuable to Participant.
(b) If, prior to the Determination Date, either (i) Participant’s employment
with the Company is terminated by the Company without Cause (as defined in the
Employment Agreement between Participant and the Company) (the “Employment
Agreement”)) or (ii) Participant resigns his employment with the Company for
Good Reason (as defined in the Employment Agreement), then 100% of the
Performance Restricted Stock Units set forth in Section 1 of this Agreement will
become Vested Shares on the date of such termination or resignation.
3. Termination of Stock Award. Subject to Section 2(b) above, Participant’s
rights under this Agreement with respect to the Stock Award shall terminate at
the earlier of (i) the time such Stock Award is converted into Vested Shares, or
(ii) the termination of Participant’s employment with or Service to the Company.
Subject to Section 2(b) above, upon termination of this Agreement in accordance
with clause (ii) above, the Participant’s rights to all of the Performance
Restricted Stock Units (and Shares underlying such Performance Restricted Stock
Units) subject to the Stock Award not vested on the date that Participant ceases
to be an employee or ceases to provide Service shall be immediately and
irrevocably forfeited and the Participant will retain no rights with respect to
the forfeited Performance Restricted Stock Units (and the Shares underlying such
Performance Restricted Stock Units). In addition, following the Determination
Date, the Participant’s rights to all of the Performance Restricted Stock Units
subject to the Stock Award which have not vested as of the Determination Date
shall be immediately and irrevocably forfeited and the Participant will retain
no rights with respect to the forfeited Performance Restricted Stock Units (and
the Shares underlying such Performance Restricted Stock Units).
4. Additional Restrictions on Transfer of Stock Award. During the lifetime of
Participant, this Stock Award cannot be sold, assigned, transferred, gifted,
pledged, hypothecated or in any manner encumbered or disposed of at any time
prior to delivery of the Vested Shares, other than by will or the laws of
descent and distribution.
5. Conversion of Stock Award to Shares; Responsibility for Taxes.
(a) Provided Participant has satisfied the requirements of Section 5(b) below,
upon the vesting of the Stock Award in accordance with Section 2 above, the
Vested Shares will be distributed to Participant or, in the event of
Participant’s death, to Participant’s legal representative, on the applicable
vesting date or as soon as practicable thereafter. The distribution to the
Participant, or in the case of the Participant’s death, to the Participant’s
legal representative, of Vested Shares shall be evidenced by a stock
certificate, appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company, or other appropriate means as
determined by the Company. No fractional share of stock shall be issued.
(b) By signing this Agreement, Participant agrees that the Company may withhold
from the Vested Shares to be distributed to Participant in accordance with
Section 5(a), and cancel and not issue such withheld Vested Shares in
satisfaction of all income tax (including federal, state and local taxes),
social insurance, payroll tax or other tax-related withholding (“Tax Related
Items”), a number of Vested Shares with a Fair Market Value (measured as of the
date the Vested Shares are to be distributed to Participant) equal to the amount
of Tax Related Items; provided that the Company shall withhold only the amount
of Vested Shares necessary to satisfy the minimum withholding amount. To the
extent that the Company determines that it is not feasible, or not permissible
under applicable law, to withhold in Shares, then prior to the issuance of
Vested Shares as provided in Section 5(a) above, Participant shall pay, or make
adequate arrangements satisfactory to the Company or to the Participant’s actual
employer (in their sole discretion) to satisfy all withholding obligations of
the Company and/or the Participant’s actual employer. In this regard,
Participant authorizes the Company or the Participant’s actual employer to
withhold all applicable Tax Related Items legally payable by Participant from
Participant’s wages or other cash compensation payable to Participant by the
Company or the Participant’s actual employer. Participant shall pay to the
Company or to the Participant’s actual employer any amount of Tax Related Items
that the Company or the Participant’s actual employer may be required to
withhold as a result of Participant’s receipt of the Stock Award, the vesting of
the Stock Award, the conversion of the vested portion of the Stock Award into
Vested Shares or the distribution of any Vested Shares to Participant that
cannot be satisfied by the means previously described. The Company may refuse to
deliver Vested Shares to Participant if Participant fails to comply with
Participant’s obligation in connection with the Tax Related Items as described
herein.
Regardless of any action the Company or the subsidiary of the Company that is
Participant’s actual employer takes with respect to any or all Tax Related
Items, Participant acknowledges that the ultimate liability for all Tax Related
Items legally due by Participant is and remains Participant’s responsibility and
that the Company and/or the Participant’s actual employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Stock Award, including the grant of the
Stock Award, the vesting of the Stock Award, the conversion of the Stock Award
into Shares, the distribution of any Shares, the subsequent sale of any Shares
acquired at vesting and the receipt of any dividends; and (ii) do not commit to
structure the terms of the grant or any aspect of the Stock Award to reduce or
eliminate the Participant’s liability for Tax Related Items.
6. Change in Control.
(a) If this Stock Award is assumed or otherwise continued in effect in
connection with a Change in Control, then this Stock Award shall be
appropriately adjusted, upon such Change in Control, to apply to the number and
class of securities which would have been issuable to Participant in
consummation of such Change in Control had this Stock Award been vested
immediately prior to such Change in Control. To the extent that the holders of
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or its parent) may, in
connection with the assumption of this Stock Award, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in such Change in Control.
(b) This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
(c) For purposes of this Agreement, “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions: (i) a merger, consolidation or other reorganization unless
securities representing more than 50% of the total combined voting power of the
voting securities of the successor corporation are immediately thereafter
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to such transaction; (ii) the sale, transfer
or other disposition of all or substantially all of the Company’s assets; or
(iii) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the Exchange Act) of
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities pursuant to a tender or exchange offer made
directly to the Company’s stockholders.
7. Capital Adjustments and Reorganization. Should any change be made to the
Common Stock by reason of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, exchange of shares or other change
affecting the outstanding Common Stock as a class without the Company’s receipt
of consideration, appropriate adjustments shall be made to the number and/or
class of securities subject to this Stock Award in order to reflect such change
and thereby preclude a dilution or enlargement of benefits hereunder.
8. Miscellaneous.
(a) Entire Agreement; Plan Provisions Control. This Agreement (and any addendum
hereto) and the Plan constitute the entire agreement between the parties hereto
with regard to the subject matter hereof. In the event that any provision of the
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan, the terms of the Plan shall control. All decisions of the Committee with
respect to any question or issue arising under the Plan or this Agreement shall
be final and binding on all persons having an interest in this Stock Award. All
capitalized terms used in this Agreement and not otherwise defined in this
Agreement shall have the meaning assigned to them in the Plan.
(b) Rights of Stockholders. Prior to the vesting of the Stock Award, and prior
to the receipt by the Participant, Participant’s legal representative, or a
permissible assignee, of the Vested Shares as provided in this Agreement,
neither Participant, Participant’s legal representative nor a permissible
assignee of the Stock Award shall be or have any of the rights and privileges of
a stockholder of the Company with respect to the Shares issuable to Participant
pursuant to the terms of this Agreement. Participant shall not be entitled to
receive dividend equivalents on the Stock Award.
(c) No Right to Employment. The grant of this Stock Award shall not be construed
as giving Participant the right to be retained in the employ of, or if
Participant is a director of the Company or an Affiliate as giving the
Participant the right to continue as a director of, the Company or an Affiliate,
nor will it affect in any way the right of the Company or an Affiliate to
terminate such employment or position at any time, with or without cause. In
addition, subject to Section 2(b) above, the Company or an Affiliate may at any
time dismiss Participant from employment, or terminate the term of a director of
the Company or an Affiliate, free from any liability or any claim under the Plan
or this Agreement. Nothing in this Agreement shall confer on any person any
legal or equitable right against the Company or any Affiliate, directly or
indirectly, or give rise to any cause of action at law or in equity against the
Company or an Affiliate. This Stock Award shall not form any part of the wages
or salary of Participant for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under this Agreement or the Plan which such employee might otherwise have
enjoyed but for termination of employment, whether such compensation is claimed
by way of damages for wrongful or unfair dismissal, breach of contract or
otherwise. By participating in the Plan, Participant shall be deemed to have
accepted all the terms and conditions of the Plan and this Agreement and the
terms and conditions of any rules and regulations adopted by the Committee and
shall be fully bound thereby.
(d) Governing Law. The validity, construction and effect of the Plan and this
Agreement, and any rules and regulations relating to the Plan and this
Agreement, shall be determined in accordance with the internal laws, and not the
law of conflicts, of the State of Delaware.
(e) Severability. If any provision of the Agreement is or becomes or is deemed
to be invalid, illegal or unenforceable in any jurisdiction or would disqualify
the Agreement under any law deemed applicable by the Committee, such provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.
(f) No Trust or Fund Created. Neither the Plan nor this Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Participant or any other
person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to a Stock Award, such right shall be no
greater than the right of any unsecured creditor of the Company or any
Affiliate.
(g) Headings. Headings are given to the Sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision thereof.
(h) Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be addressed to the Company at its principal
corporate offices. Any notice required to be given or delivered to Participant
shall be addressed to Participant at the address indicated below Participant’s
signature line at the end of this Agreement or at such other address as
Participant may designate by ten (10) days’ advance written notice to the
Company. Any notice required to be given under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon the third
(3rd) day following deposit in the U.S. mail, registered or certified, postage
prepaid and properly addressed to the party entitled to such notice.
(i) Conditions Precedent to Issuance of Vested Shares. Vested Shares shall not
be issued pursuant to the Stock Award unless such issuance and delivery of the
applicable Vested Shares pursuant hereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act of 1934, as amended, the rules and regulations
promulgated thereunder, state blue sky laws, the requirements of any applicable
Stock Exchange or the Nasdaq Stock Market and the Delaware General Corporation
Law. As a condition to the issuance of the Vested Shares, the Company may
require that the person receiving such Vested Shares represent and warrant that
the Vested Shares are being acquired only for investment and without any present
intention to sell or distribute such Vested Shares if, in the opinion of counsel
for the Company, such a representation and warranty is required by law.
(j) Withholding. In order to provide the Company with the opportunity to claim
the benefit of any income tax deduction which may be available to it in
connection with the Stock Award, and in order to comply with all applicable
federal or state tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Participant.
(k) Consultation With Professional Tax and Investment Advisors. Participant
acknowledges that the grant and vesting with respect to this Stock Award, the
distribution of Vested Shares, and the sale or other taxable disposition of the
Vested Shares, may have tax consequences pursuant to the Internal Revenue Code
of 1986, as amended, or under local, state or international tax laws.
Participant further acknowledges that Participant is relying solely and
exclusively on Participant’s own professional tax and investment advisors with
respect to any and all such matters (and is not relying, in any manner, on the
Company or any of its employees or representatives). Participant understands and
agrees that any and all tax consequences resulting from the Stock Award and its
grant and vesting, the distribution of Vested Shares, and the sale or other
taxable disposition of the Vested Shares, is solely and exclusively the
responsibility of Participant without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse
Participant for such taxes or other items.
[SIGNATURE PAGE FOLLOWS]
IN WITNESS WHEREOF, the Company and Participant have executed this Agreement on
the date set forth in the first paragraph.
 
 
 
 
U.S. AUTO PARTS NETWORK, INC.
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
PARTICIPANT:
 
 
By:
 
 
Name:
 
 
Address:
 
 
 
 
 
 







Exhibit A
The Stock Award vests contingent upon the Company’s achievement of the
applicable Adjusted EBITDA target in the chart below (the “Performance
Objective”). For purposes hereof, “Adjusted EBITDA” shall be defined as income
before interest expense, net, income tax provision, depreciation and
amortization expense, amortization of intangible assets, plus share-based
compensation expense.
The Performance Objective must be achieved in order for the applicable number of
Performance Restricted Stock Units to vest.  If the minimum Performance
Objective is not met (i.e. $_________ in Adjusted EBITDA), no shares of common
stock will be issuable to the Participant. If the Company achieves $_________ in
Adjusted EBITDA, Participant shall receive the maximum number of Shares
referenced in Section 1 of the Agreement. The actual number of Performance
Restricted Stock Units to be earned will be assessed on a linear basis and the
degree to which the Company achieves the Performance Objectives (rounded down to
the closest 0.1%), as determined by the Compensation Committee on the
Determination Date, will determine the actual number of Performance Restricted
Stock Units to be earned. Each Performance Restricted Stock Unit earned will be
settled in one share of the Company’s common stock on the Determination Date.
In addition, if the Company achieves an Adjusted EBITDA above $_________, the
Participant will also be eligible for a cash bonus in accordance with terms of
the Performance Cash Bonus Award Agreement entered into with Participant.
[chart]





1
 